EXHIBIT 99.1 PRESS RELEASE FOR IMMEDIATERELEASE Contact: Press:Frank D. Filipo Executive Vice President & Operating Officer (631) 208-2400 Investor:Brian K. Finneran Executive Vice President & Chief Financial Officer (631) 208-2400 4 West Second Street Riverhead, NY 11901 (631) 208-2400 (Voice) - (631) 727-3214 (FAX) invest@suffolkbancorp.com SUFFOLK BANCORP ANNOUNCES PRE-TAX GAIN OF $3.8 MILLION ON SALE OF VISA CLASS B SHARES Riverhead, New York, August 5, 2013 — Suffolk Bancorp (the “Company”) (NASDAQ - SUBK), parent company of Suffolk County National Bank (the “Bank”), today announced that the Bank sold 50,000 shares of its Visa, Inc. (“Visa”) Class B common stock at a pre-tax gain of approximately $3.8 million.Given the significant rise in the price of Visa common stock over the past twelve months, the Bank thought it prudent to monetize the gain of a portion of the Class B shares it holds in portfolio. The Bank was issued 226,016 shares of Visa Class B common stock in the initial public offering of Visa in 2008.Of those shares, 87,378 were redeemed in connection with the initial public offering.After the current sale, the Company will continue to hold 88,638 Class B shares.The Class B shares are reflected on the Company’s balance sheet at zero due to certain pending litigation against Visa, as described below. Visa Class B shareholders are obligated to fund a litigation escrow until such time as the litigation pending against Visa is finally determined.This obligation is satisfied by changes to the conversion ratio of Class B shares as measured against shares of Visa Class A common stock.Currently, that conversion ratio is .4206 of the Visa Class A shares.The Company will retain the risk of changes to the litigation escrow for the shares sold.The Company has established a reserve of approximately $0.5 million in this regard. Corporate Information Suffolk Bancorp is a one-bank holding company engaged in the commercial banking business through the Suffolk County National Bank, a full service commercial bank headquartered in Riverhead, New York and Suffolk Bancorp’s wholly owned subsidiary. Organized in 1890, the Bank has 30 branch offices in Suffolk County, New York.For more information about the Bank and its products and services, please visit www.scnb.com. Safe Harbor Statement Pursuant to the Private Securities Litigation Reform Act of 1995 This press release includes statements that look to the future. These can include remarks about the Company, the banking industry, the economy in general, expectations of the business environment in which the Company operates, projections of future performance, and potential future credit experience. These remarks are based upon current management expectations, and may, therefore, involve risks and uncertainties that cannot be predicted or quantified and are beyond the Company’s control and are subject to a variety of uncertainties that could cause future results to vary materially from the Company’s historical performance, or from current expectations. These remarks may be identified by such forward-looking statements as “should,” “expect,” “believe,” “view,” “opportunity,” “allow,” “continues,” “reflects,” “typically,” “usually,” “anticipate,” or similar statements or variations of such terms. Factors that could affect the Company include particularly, but are not limited to: a failure by the Company to meet the deadlines under SEC rules for filing its periodic reports (or any permitted extension thereof); increased capital requirements mandated by the Company’s regulators; the Company’s ability to raise capital; changes in interest rates; increases or decreases in retail and commercial economic activity in the Company’s market area; variations in the ability and propensity of consumers and businesses to borrow, repay, or deposit money, or to use other banking and financial services; results of regulatory examinations; any failure by the Company to maintain effective internal control over financial reporting; larger-than-expected losses from the sale of assets; potential PRESS RELEASE August 5, 2013 Page 2 of 2 litigation or regulatory action relating to the matters resulting in the Company’s failure to file on time its Quarterly Report on Form 10-Q for the quarters ended March 31, 2011, June 30, 2011, and September 30, 2011 or resulting from the revisions to earnings previously announced on April 12, 2011 or the restatement of its financial statements for the quarterly period ended September 30, 2010 and year ended December 31, 2010; and the potential that net charge-offs are higher than expected or for further increases in our provision for loan losses. Further, it could take the Company longer than anticipated to implement its strategic plans to increase revenue and manage non-interest expense, or it may not be possible to implement those plans at all. Finally, new and unanticipated legislation, regulation, or accounting standards may require the Company to change its practices in ways that materially change the results of operations. We have no obligation to update any forward-looking statements to reflect events or circumstances after the date of this document. For more information, see the risk factors described in the Company’s Annual Report on Form 10-K and other filings with the Securities and Exchange Commission.
